Citation Nr: 0306589	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  94-31 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left femur fracture 
residuals with degenerative joint disease of the left hip and 
shortening of the left lower extremity. 


REPRESENTATION

Appellant represented by:	William L. Abernathy, Jr., 
Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





REMAND

The veteran had active duty from January 1968 to April 1974, 
and from August 1978 to December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of April 1994, 
which denied service connection for left femur fracture 
residuals with degenerative joint disease of the left hip and 
shortening of the left lower extremity.  In a decision dated 
in February 2000, the Board found that the veteran's claim 
was well-grounded, and remanded the case to the RO for 
further development.  In a letter to the Board in March 2003, 
the veteran's representative requested a hearing before a 
member of the Board, to be held at the RO (i.e., Travel Board 
hearing).  The case must be returned to the RO for such a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2002).  Accordingly, the case is 
remanded to the RO for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.


		
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


